Citation Nr: 0404898	
Decision Date: 02/20/04    Archive Date: 02/27/04	

DOCKET NO.  03-16 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by hip and leg pain with rheumatism as a result of 
exposure to mustard gas. 

2.  Entitlement to service connection for hypertension as a 
result of exposure to mustard gas. 

3.  Entitlement to service connection for a disability 
involving the gall bladder as a result of exposure to mustard 
gas. 

4.  Entitlement to service connection for residuals of a 
fracture of the midthoracic vertebrae with degenerative 
changes as a result of exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1942 to December 
1945.  

This appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the VARO in 
Cleveland, Ohio, which denied service connection for the 
claimed disabilities at issue.  


REMAND

As pointed out by the veteran's accredited representative in 
his January 2004 informal hearing presentation, corroboration 
of the veteran's allegation of exposure to mustard gas at a 
certain time and place has not been made.  There is no 
indication there has been a check of the Army and Navy 
Registry of servicemen exposed to mustard gas.

The veteran has indicated that he was exposed to mustard gas 
on one occasion in Alabama in an "open field test."  He also 
stated in a December 2002 communication that he and two other 
men were moving a large cylinder of mustard gas while 
stationed in Australia when some gas leaked out and he was 
sent to "hospital for a few days."  He added the incident 
occurred in December 1943.  There has been no attempt to 
obtain any corroboration of this alleged incident.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), redefines VA's obligations with respect to its 
duty to assist a claimant in the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In the instant case, 
the Board finds that the relevant facts have not been 
properly developed with regard to the claims and further 
assistance is in order.

Accordingly, the case is REMANDED for the following:

1.  Pursuant to M21-1, Part II, 5.18, the 
veteran should be asked to describe "the 
length of time exposed [to mustard gas], 
procedures followed before, during and 
after the actual exposure, and whether 
medical treatment was given."  An attempt 
should then be made to confirm his 
reported exposure, providing all of the 
details he has reported about the alleged 
exposure, including the alleged exposure 
which reportedly occurred in December 
1943 in Tanvia (sp?) Australia.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Following such development, the RO should 
review and adjudicate the service 
connection claims.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and be afforded an opportunity for 
response before the record is returned to 
the Board for further review.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	F.JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




